RENDERED: AUGUST 20, 2020
                                                         TO BE PUBLISHED




                             2019-SC-000473-MR



RICKY ALLEN BOWEN                                                    APPELLANT



                 ON APPEAL FROM MASON CIRCUIT COURT
V.                  HON. STOCKTON B. WOOD, JUDGE
                            NO. 19-CR-00009



COMMONWEALTH OF KENTUCKY                                              APPELLEE



               OPINION OF THE COURT BY JUSTICE KELLER

                                    AFFIRMING

      A Mason County jury found Ricky Allen Bowen guilty of attempted

murder and theft by unlawful taking of a firearm. The trial court, consistent

with the jury’s recommendation, sentenced Bowen to twenty years of

imprisonment on the attempted murder charge and five years of imprisonment

on the theft by unlawful taking charge, to run concurrently for a total sentence

of twenty years. This appeal followed as a matter of right. See Ky. Const. §

110(2)(b). Having reviewed the record and the arguments of the parties, we

hereby affirm the judgment of the Mason Circuit Court.

                               I.     BACKGROUND

      In December 2018, Bowen lived with his partner, Rebecca Greene, in a

farmhouse that they rented. On December 7, 2018, an argument erupted
between Bowen and Greene. The couple went to bed around 10:00 PM that

evening. Greene ultimately slept on the couch in the living room, still upset

from the argument.

      Bowen testified that he woke the following morning still thinking about

the argument. He testified that he wanted to “end it all” and wanted the couple

to “be together forever,” so he decided to kill Greene and himself. He then

walked to a bam located about 500 feet behind the farmhouse. The bam was

owned by the couple’s landlord, Larry Darnell. From the bam, Bowen retrieved

a loaded .22 caliber revolver, which also belonged to Darnell. Unbeknownst to

Bowen, the gun was loaded with two shells of “rat shot” or “snake shot.” This

type of ammunition is typically used for pest control and consists of small

pellets that spread out when the gun is fired.

      Bowen took the gun back into the rental home. He then took an

approximately one-hour nap. Upon waking up, he prayed and walked into the

living room, where Greene remained asleep on the couch. Bowen then shot

Greene in the head with the revolver. According to his own testimony, he

wanted to kill her.

      Greene testified that she was sleeping when she heard something and felt

pain. She touched her head and realized it was bleeding. She saw Bowen

standing over her, and she asked him what he had done. He did not respond.

She jumped up from the couch, ran to the kitchen, and retrieved a dishcloth to

hold against her head. Bowen testified that when Greene jumped up from the




                                        2
couch, he realized he no longer wanted to kill her. He testified that he laid the

gun down and tried to help Greene.

      At this point, Greene checked on her son, who was asleep in another

room. She also asked Bowen to call 911, but he told her his phone was not

working. Greene then called 911 on her own phone. Bowen testified that he

helped relay information to the dispatcher. Bowen waited with Greene until law

enforcement arrived. Greene testified that, during this time, Bowen tried to get

Greene and her son into his car, but she refused. Bowen testified that he

wanted to take her to the hospital.

      When police arrived, Bowen claimed that he accidentally shot Greene. At

an officer’s request, he led the officer to the gun, at which point he admitted

that he had intended to kill Greene. He was arrested. Meanwhile, Greene

received medical treatment. She survived with a wound to her forehead and

small metallic particles embedded in the soft tissue of her forehead.

      After a one-day trial, a juiy found Bowen guilty of one count of attempted

murder and one count of theft by unlawful taking of a firearm. He was

sentenced to a total of twenty years of imprisonment. This appeal followed.

                                  II.   ANALYSIS

      On appeal, Bowen argues that the trial court erred by (1) declining his

request for a renunciation jury instruction and (2) denying his motion for

directed verdict on the charge of theft by unlawful taking of a firearm. We

address each argument in turn.




                                         3
   A. The trial court did not err in declining Bowen’s request for a
      renunciation instruction.

      On appeal, Bowen argues that the trial court should have granted his

request for a renunciation, or abandonment, instruction, an issue which he

properly preserved. We review the trial court’s refusal to give a specific jury

instruction for an abuse of discretion. Sargent v. Schaffer, 467 S.W.3d 198, 204

(Ky. 2015). “[A] trial court abuses its discretion when its decision is arbitrary,

unreasonable, unfair, or unsupported by sound legal principles.” Id. at 203

(citing Commonwealth v. English, 993 S.W.2d 941, 945 (Ky. 1999)). In

considering whether the trial court abused its discretion in refusing to give a

jury instruction, we are mindful that a trial court is under no obligation to

instruct the jury on a theory that is unsupported by the evidence. Thompkins v.

Commonwealth, 54 S.W.3d 147, 151 (Ky. 2001) (citing Houston v.

Commonwealth, 975 S.W.2d 925, 929 (Ky. 1998)). When considering whether

the theory was supported by the evidence, we “must consider the evidence in

the light most favorable to” the requesting party. Thomas v. Commonwealth,

170 S.W.3d 343, 347 (Ky. 2005) (citing Ruehl v. Houchin, 387 S.W.2d 597, 599

(Ky. 1965)).

      In the present case, Bowen requested a renunciation, or abandonment,

instruction on the attempted murder charge. Under Kentucky Revised Statute

(“KRS”) 506.020, a defendant charged with attempt to commit a crime may

present a defense that “under circumstances manifesting a voluntary and

complete renunciation of his criminal purpose, the defendant abandoned his



                                         4
effort to commit the crime and, if mere abandonment was insufficient to avoid

the commission of the crime, took the necessary affirmative steps to prevent its

commission.” KRS 506.020(1).

      Bowen argues that he was entitled to a renunciation instruction because

he took affirmative steps to help Greene after shooting her. For example, he

tried to call 911 with his own phone, but it did not work. When Greene called

911 with her phone, Bowen did not try to stop her, but instead helped relay

information to dispatch. He then waited with her until police arrived.

Throughout that time, he did not threaten Greene, nor did he attempt to flee

the scene. Based on these circumstances, Bowen argues that he was entitled to

a renunciation instruction.

      We disagree. We recently addressed a similar argument in Ball v.

Commonwealth, 2018-SC-000244-MR, 2019 WL 4739251 (Ky. Sept. 26, 2019).

In that case, Ball and his co-defendant robbed a convenience store. Id. at *1.

During the robbery, Ball approached a man sweeping at the back of the store

and shot him in the neck. Id. Ball and his accomplice eventually ran from the

store, at which point the store owner called 911. Id. The shooting victim

survived. Ball was convicted of attempted murder. Id.

      On appeal, Ball argued that the trial court erred in declining his request

for a renunciation instruction. Id. He specifically argued that he was entitled to

such an instruction because he presented evidence that he left the store after

shooting the victim, took no additional steps to ensure that the victim died,

and thereby allowed the victim to receive life-saving medical treatment. Id. at


                                        5
*10. We explained, however, that there was no evidence that Ball “made any

efforts to abandon his commission of the crime or took any steps to avoid its

commission prior to the shooting.” Id. In other words, “[l]eaving the store after

the crime does not constitute abandonment, as the crime—the shooting of [the

victim]—had already taken place.” Id.

      We reach a similar conclusion in this case. While Bowen testified that he

wanted to help Greene, assisted her in calling 911, and stayed with her until

law enforcement arrived, there is no evidence that he “made any efforts to

abandon his commission of the crime or took any steps to avoid its commission

prior to the shooting.” Id. Instead, the evidence indicates that he retrieved the

gun from the bam, brought it into the home, took a nap, and then shot Greene

in the head, with the intent to kill her. It was not until after she jumped up

from the couch, still alive, that he decided he no longer wanted to kill Greene.

His attempts to help her receive medical treatment do not constitute

abandonment, “as the crime—the shooting of [the victim]—had already taken

place.” Id.

      Thus, even considering the evidence in the light most favorable to Bowen,

there is no evidence that, “under circumstances manifesting a voluntary and

complete renunciation of his criminal purpose, [Bowen] abandoned his effort to

commit the crime and, if mere abandonment was insufficient to avoid the

commission of the crime, took the necessary affirmative steps to prevent its

commission,” as required by KRS 506.020(1). Rather, he completed the act of

shooting Greene, but failed to kill her as he had intended. Accordingly, we hold

                                         6
that the trial court did not abuse its discretion in declining to give a

renunciation instruction.

   B. The trial court did not err in denying Bowen’s motion for directed
      verdict on the theft by unlawful taking charge.

      Bowen argues that the trial court erred in denying his motion for a

directed verdict on the theft by unlawful taking charge. In front of that court,

he argued that the Commonwealth failed to present sufficient evidence of an

intent to deprive Darnell of the gun, and it had similarly failed to prove that the

gun would not have been returned to Darnell if Bowen had completed the

murder-suicide. The trial court denied both Bowen’s initial motion for a

directed verdict made at the close of the Commonwealth’s case as well as his

renewed motion for a directed verdict made at the close of all of the evidence.

      In reviewing a trial court’s denial of a motion for directed verdict, we are

mindful of the following:

      On motion for directed verdict, the trial court must draw all fair
      and reasonable inferences from the evidence in favor of the
      Commonwealth. If the evidence is sufficient to induce a reasonable
      juror to believe beyond a reasonable doubt that the defendant is
      guilty, a directed verdict should not be given. For the purpose of
      ruling on the motion, the trial court must assume that the
      evidence for the Commonwealth is true, but reserving to the juiy
      questions as to the credibility and weight to be given to such
      testimony.

Commonwealth v. Benham, 816 S.W.2d 186, 187 (Ky. 1991). Thus, “there must

be evidence of substance, and the trial court is expressly authorized to direct a

verdict for the defendant if the prosecution produces no more than a mere

scintilla of evidence.” Id. at 187-88 (citing Commonwealth v. Sawhill, 660
S.W.2d 3, 5 (Ky. 1983)). In other words, so long as the Commonwealth
                                          7
produces more than a mere scintilla of evidence to support the charges, a

defendant’s motion for directed verdict should be denied. When we review the

trial court’s decision to deny a motion for directed verdict, we must consider

whether, “under the evidence as a whole, it would be clearly unreasonable for a

jury to find guilt” because “only then the defendant is entitled to a directed

verdict of acquittal.” Id. at 187.

      Thus, in this case, we must determine whether, under the evidence as a

whole, it would have been clearly unreasonable for a jury to find Bowen guilty

of theft by unlawful taking of a firearm. Under KRS 514.030,

      a person is guilty of theft by unlawful taking or disposition when
      he unlawfully

      (a) Takes or exercises control over movable property of another
      with intent to deprive him thereof; or

      (b) Obtains immovable property of another or any interest therein
      with intent to benefit himself or another not entitled thereto.

Theft by unlawful taking is classified as a Class A misdemeanor, except in

certain circumstances listed in KRS 514.030(2). Relevant to this case, under

KRS 514.030(2)(a), theft by unlawful taking is a Class D felony when the

property is a firearm, regardless of the value of the firearm.

       To this Court, Bowen reiterates his argument that there was insufficient

evidence to prove that he intended to deprive Larry Darnell of the gun. He

points to the definition of “deprive” found in KRS 514.010(1):

       (a) To withhold property of another permanently or for so extended
       a period as to appropriate a major portion of its economic value or
       with intent to restore only upon payment of reward or other
       compensation; or

                                         8
      (b) To dispose of the property so as to make it unlikely that the
      owner will recover it.

Thus, there are four definitions of “deprive”:

      1) to withhold property of another permanently; 2) to withhold
      property for so extended a period as to appropriate a major portion
      of its economic value; 3) to withhold property with intent to restore
      it only upon payment of reward or other compensation; or 4) to
      dispose of the property so as to make it unlikely that the owner will
      recover it.

Hall v. Commonwealth, 551 S.W.3d 7, 12 (Ky. 2018) (citations omitted).

      Bowen argues that there was no evidence to prove an intent to deprive

under any of these four definitions. Rather, he argues, the evidence indicated

that he intended to use the gun to kill Greene and then himself. If he had done

so, he argues, he would not have permanently deprived Darnell of the gun, nor

would he have been withholding the gun for economic value or for reward or

compensation or disposing of the gun so as to make it unlikely that Darnell

would recover it. Instead, Bowen contends that Darnell would have been able

to simply recover the gun if Bowen’s murder-suicide plan had succeeded.

      For support, Bowen cites to Hall v. Commonwealth. In that case, Hall was

stopped by police but managed to flee the scene in a police cruiser. Id. at 11.

The officers pursued Hall, but eventually lost sight of him. Id. Soon after, they

located the cruiser abandoned on a dirt road. Id. Hall was apprehended a few

days later and charged with theft by unlawful taking. Id. At trial, Hall moved

for a directed verdict on this charge, arguing that no proof existed of his intent

to deprive. Id. The trial court denied the motion, and Hall was ultimately

convicted of theft by unlawful taking, among other things. Id.

                                         9
      We reversed this conviction, holding that the trial court had erred in

denying Hall’s motion for a directed verdict on the charge of theft by unlawful

taking. In doing so, we examined each of the four definitions of “deprive.” Id. at

12. The second and third definitions did not apply; there was no evidence that

Hall sought economic gain or compensation. Id. The fourth definition—to

dispose of the property so as to make it unlikely that the owner will recover it—

also did not apply, as Hall took a police cruiser, not a civilian vehicle, and knew

the police were close behind him when he abandoned the car. Id. at 13. Thus,

we held, no reasonable jury could say that Hall intended to dispose of the

cruiser so as to make it unlikely that the police would ever find it. Id.

      Lastly, we took a closer look at the first definition of “deprive”: to

withhold the property of another permanently. Id. We explained that the intent

to withhold the property of another permanently means “that the defendant

intends that the property never be restored to its rightful owner, where intent

can be inferred from the facts and circumstances.” Id. (citation omitted). Thus,

“[a] defendant does not need to maintain actual possession over the taken

[property] at all times after taking the property—a defendant can possess the

intent to withhold property of another permanently if evidence exists showing

that the defendant intended that the rightful owner never exert actual

possession over the property again.” Id. Turning to Hall’s case, we noted that

“[n]o rational person would think that an individual who uses a police cruiser

as a getaway car and who abandons that police cruiser in the middle of the

road, knowing that police are following close behind, intends that the police

                                         10
[c]ruiser never again be restored to the police.” Id. at 14. We therefore held that

the trial court had erred in denying Hall’s motion for a directed verdict on that

charge. Id. at 15.

       We believe Hall to be distinguishable. When apprehended by police, Hall

took a marked police cruiser, led the police on a high-speed chase, and quickly

abandoned the vehicle in the middle of the road after approximately thirty

minutes, knowing that police were close behind. We therefore held that Hall

“was simply trying to evade the police.” Id. at 14. In contrast, Bowen took the

gun from the bam for the stated purpose of killing Greene and himself. He now

argues that Darnell could simply have retrieved the gun after their deaths, but

this ignores the fact that Bowen admitted his intent to use the gun as a murder

weapon. Had Bowen carried out his plan, there would be no abandonment or

return of the property by Bowen; rather, he would have been dead, leaving the

gun behind as a key piece of evidence that may have been confiscated by

police. Furthermore, a reasonable jury could believe that Bowen, who had been

arguing with Greene the evening before, intended to kill only Greene and not

himself. A reasonable jury could believe that, under those circumstances, he

had never planned to return the murder weapon to its rightful owner. We

therefore conclude that, under the evidence as a whole, a reasonable jury could

infer that Bowen intended to permanently deprive Darnell of the gun.

      Accordingly, we hold that the trial court did not err in denying Bowen’s

motion for directed verdict on the charge of unlawful taking of a firearm.




                                        11
                               III.   CONCLUSION

      For the reasons set forth above, we hereby affirm the judgment of the

Mason Circuit Court.

      All sitting. Hughes, Keller, Lambert, Nickell and Wright, JJ., concur.

Minton, C.J., concurs in part and dissents in part by separate opinion in which

VanMeter, J., joins.

      MINTON, C.J., CONCURRING IN PART AND DISSENTING IN PART: Chief

Justice Minton would affirm the attempted murder conviction but would

reverse the theft by unlawful taking conviction because the record contains no

evidence that Bowen intended to deprive Darnell of the gun.

      VanMeter, J., joins.




COUNSEL FOR APPELLANT:

Brandon Neil Jewell
Assistant Public Advocate
Department of Public Advocacy


COUNSEL FOR APPELLEE:

Daniel Jay Cameron
Attorney General of Kentucky

Matthew Robert Krygiel
Assistant Attorney General




                                       12